Citation Nr: 0007994	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  99-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the neck.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the back.

3.  Entitlement to service connection for residuals of a 
gunshot wound to the right leg.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD


Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.


REMAND

A review of the evidence of record shows that as part of a VA 
Form 9, Appeal to Board of Veterans' Appeals, received by VA 
in July 1999, the veteran checked the box indicating: "I want 
a BVA hearing at a local VA office before a member, or 
members, of the BVA." Further review of the record shows that 
the veteran has not been afforded a travel board hearing.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate action 
to schedule the veteran for a hearing to 
be held at the RO before a member of the 
Board.  See 38 C.F.R. § 20.704 (1999).

Thereafter, the case should then be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


